Title: To James Madison from William Harris Crawford, 9 February 1816
From: Crawford, William Harris
To: Madison, James


                    
                        Sir,
                        Department of War, 9th: February, 1816.
                    
                    In compliance with a resolution of the Senate of the 5th: Instant, I have the honor to lay before you copies of the letters addressed by the Secretary of War to the Board of General Officers, and of the report of the Board of General Officers to the department of War, concerning the reduction of the late army to the peace establishment, together with copies of the report of the Secretary of War to the President, and of the several general orders which have ⟨been issued respecting⟩ the same. I have the honor to be, With very great respect, your Obt. Servant.
                    
                        
                            Wm H Crawford
                        
                    
                